Kane, J. (dissenting).
Respondent specifically found that decedent was intoxicated at the time of his death. This finding was firmly rooted in proof that an analysis of a blood sample taken from him shortly after death had disclosed a blood alcohol content of .20%. Although it may be concluded that decedent was driving his vehicle in the general course of his employment and that his fatal injuries were not solely occasioned by his intoxication, it cannot be denied that the board, by necessary implication, has also found that he was operating that vehicle while engaged in the commission of a misdemeanor contrary to subdivision 2 or 3 of section 1192 of the Vehicle and Traffic Law as it then existed (L 1970, ch 275, § 3). Under these circumstances, it seems plain to us that the only acceptable conclusion to be drawn from respondent’s findings is that decedent’s accident and resulting death arose out of his purely voluntary actions constituting the commission of a crime and did not, therefore, arise out o/his employment. Were we to hold otherwise in this case, we would be judicially sanctioning and awarding benefits pursuant to the provisions of one statute for conduct specifically proscribed by another. While it is undoubtedly true that not every statutory violation will deprive an employee of compensation benefits (cf. Matter of Chaffee v Effron, 1 AD2d 197), it is equally true that not every injury arises out of employment. We need not pass upon the entire spectrum of offenses which might effect such a result for it is evident, at least in this case, that decedent’s death was causally related to his voluntary transgression of the law which was a purely personal action related but unconnected with the risks arising from his general course of employment (cf. Matter of Davis v Newsweek Mag., 305 NY 20). We would, therefore, reverse the decision and dismiss the claim.